IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CHARLES TALBERT,                             : No. 84 MM 2021
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
JOHN E. WETZEL,                              :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2021, the Application for Extraordinary or

King’s Bench Jurisdiction is DENIED.